916 F.2d 713
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joe D. SIMPSON, Plaintiff-Appellant,v.SECRETARY OF HHS, Defendant-Appellee.
No. 90-5050.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1990.

Before KEITH and MILBURN, Circuit Judges, and ZATKOFF, District Judge.*
PER CURIAM:


1
Joe D. Simpson appeals from the district court's October 27, 1989, order granting summary judgment in favor of the Secretrary of Health and Human Services.


2
Having carefully considered the record and the arguments presented in the briefs, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable G. Wix Unthank, United States District Judge for the Eastern District of Kentucky, for the reasons set forth in his Memorandum Opinion and Order.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation